Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 04/07/2022. The amendments have been entered and, accordingly, claims 1-4, 6-12, 14, 16-19 and 21-23 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Jeff Sharp on 06/27/2022.
The application has been amended as follows: 
Claim 6 (amended)
In line 2, replace “…middle positions of in a” with ---…middle position of each sub-flange in a---.
In line 3, after “…by β,” add “wherein”.
Claim 7 (amended)
In line 2, replace “…middle position in the” with ---…middle position of each sub-flange in the---.
Claim 12 (amended)
In line 11, after “…the fin body” add
--wherein a ratio of a sum of widths of the plurality of second sub-flanges at a middle position of each sub-flange in a height direction to a minimum inner circumference of the first sub-flange is represented by β, wherein 0.08 ≤ β < 1.---.
Claim 15 (cancelled)

Claim 21 (amended)
Replace lines 16-18 with the following:
--wherein a ratio of a sum of widths of the plurality of second sub-flanges at a middle position of each sub-flange in a height direction to a minimum inner circumference of the first sub-flange is represented by β, wherein 0.08 ≤ β < 1.---.

Allowable Subject Matter
Claims 1-4, 6-12, 14, 16-19 and 21-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1 and 21, and specifically does not teach or suggest “a heat exchanger, comprising: a fin comprising a fin body and a flange, the fin body being provided with a heat exchange tube hole, and the flange being arranged on the fin body and surrounding the heat exchange tube hole; … wherein the flange comprises a first sub-flange and a plurality of second sub-flanges, the first sub-flange is connected to the fin body and extends to form a structure in a shape of a closed loop along a circumferential direction of the heat exchange tube hole, the plurality of the second sub-flanges are connected to the first sub-flange and spaced apart from one another along a circumferential direction of the first sub-flange, each second sub- flange comprises an arc portion or a multiple-straight-line portion, a height of the second sub-flange is referred as to a projection height of the second sub-flange in an axial direction with respect to the heat exchange tube, and a height of the first sub-flange is less than the height of the second sub-flange, wherein a plurality of fins are provided, fin bodies of adjacent fins are arranged along a thickness direction of the fin bodies, a minimum inner circumference of the first sub- flange is represented by C, and an unfolded area of the flange is represented by S, and an unfolded height of the flange is represented by H1, wherein 0.1≤S/CH1≤0.9.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 12, and specifically does not teach or suggest “a fin, comprising: a fin body provided with a heat exchange tube hole; a flange provided on the fin body and comprising a first sub-flange and a plurality of second sub-flanges, the first sub-flange being connected to the fin body and extending to form a structure in a shape of a closed loop along a circumferential direction of the heat exchange tube hole, the plurality of the second sub-flanges being connected to the first sub-flange and spaced apart from one another along a circumferential direction of the first sub- flange, and a height of the first sub-flange being less than a height of the second sub-flange, wherein an end of the first sub-flange adjacent to the second sub-flange is inwardly inclined along a radial direction of the heat exchange tube hole with respect to an end of the first sub-flange adjacent to the fin body, wherein a ratio of a sum of widths of the plurality of second sub-flanges at a middle position of each sub-flange in a height direction to a minimum inner circumference of the first sub-flange is represented by β, wherein 0.08 ≤ β < 1”.
The closest prior art of record (CN205718622 to Zhiyuan and US 5,582,246 to Dinh) discloses a heat exchanger comprising a fin comprising a fin body and a flange wherein the flange comprises a first sub-flange and a plurality of second sub-flanges, as claimed, but does not disclose a relationship between a minimum inner circumference of the first sub-flange being represented by C, an unfolded area of the flange being represented by S, an unfolded height of the flange being represented by H1, wherein 0.1≤S/CH1≤0.9. Zhiyuan and Dinh also fail to disclose a ratio of a sum of widths of the plurality of second sub-flanges at a middle position of each sub-flange in a height direction to a minimum inner circumference of the first sub-flange being represented by β, wherein 0.08 ≤ β < 1.
 Although, as shown by Zhiyuan or Dinh, it is known to provide heat exchangers comprising fins comprising fin bodies and flanges and the flanges comprising first sub-flanges and a plurality of second sub-flanges, the inventor of the present application discovered the relationship between inner circumference of the first sub-flanges, the unfolded area of the flange and the unfolded height of the flange, of the fins, and the optimal value of a ratio of a sum of widths of the plurality of second sub-flanges at a middle position of each sub-flange in a height direction to a minimum inner circumference of the first sub-flange, in order to optimize heat transfer. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the relationship and ratios discovered by the Applicant in order to optimize heat transfer. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 12 and 21. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763